Citation Nr: 1738825	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for status-post laparoscopy with adhesions, right pelvic pain, and residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION


The Veteran served on active duty from November 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2014, the Veteran testified at a hearing before a former Veterans Law Judge. A transcript of that hearing is of record. In December 2015, the Board notified the Veteran that the Veterans Law Judge that conducted the August 2014 hearing was no longer at the Board and offered her the opportunity for another Board hearing. In responses dated in December 2015 and January 2016, the Veteran indicated that she did not want an additional hearing.

This matter was previously before the Board in October 2014, and February 2016 and remanded for further development. 

In a February 2017 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for status post laparoscopy with adhesions from 10 percent to 50 percent effective March 2, 2007 (date of the Veteran's claim). 


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for adhesions of the peritoneum under the most appropriate diagnostic code throughout the appeal period. 

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 percent for residuals of status-post laparoscopy with adhesions, right pelvic pain, and residual scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the September 2016 remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).  

II. Increased Rating

a.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran contends that her status-post laparoscopy with adhesions, right pelvic pain, and residual scar is worse than the initial 10 percent rating.

b.  Analysis

Service connection was initially granted in a July 1999 rating decision. During military service, the Veteran underwent a diagnostic laparoscopy for right pelvic pain to exclude endometriosis, which was excluded at the time; her uterus, tubes, and ovaries were reported as normal. However, findings did include minimal adhesions of the bowel to the side wall. Service connection was established on the basis of these adhesions and a 10 percent rating assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7301, pertaining to adhesions of peritoneum.

The Veteran submitted the current claim for increased rating in March 2007. At that time she described "continuous pain in [her] abdominal area, the same area initially diagnosed when [she] was on active duty." She reported having another surgery since active service, in which polyps were removed and an ovarian cyst was found and removed. 

Subsequent to the most recent Board remand, the rating was increased to 50 percent, effective March 2, 2007.  See November 2016 rating decision.  

The rating schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. See 38 C.F.R. § 4.113. Ratings under Diagnostic Codes (DC) 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. See 38 C.F.R. § 4.114.

The Veteran's disability has consistently be evaluated under 38 C.F.R. § 4.114, DC 7301.  Under that DC, 50 percent is the maximum schedular rating and is assigned for severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. A note associated with DC 7301 provides that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and presence of pain. 38 C.F.R. § 4.114, DC 7301.

DC 7301 is the appropriate DC for the Veteran's peritoneal adhesions since she has a history of operative intraabdominal process, has been diagnosed with adhesions, and her symptoms of pain are contemplated by the DC. As she is receiving the maximum schedular rating under this diagnostic code, a higher rating under that code is not possible and further discussion in this regard is not necessary.  

In addition to the residuals of the laparoscopy, the Veteran has been granted service connection and assigned separate ratings for several related gynecological disabilities and scars (residuals, right salpingno-oophorectomy associated with status post laparoscopy with adhesions; hysterectomy associated with residuals, right salpingo-oophorectomy, and; residual painful scar associated with status post laparoscopy). She was awarded entitlement to a total disability rating based on individual unemployability (TDIU), effective from January 30, 2012. See August 2013 rating decision.  

III  Other Considerations

In a June 2017 Informal Hearing Presentation, the Veteran' representative argued that an increased rating is warranted, to include under 38 C.F.R. § 3.321. The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted. The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to the service-connected status-post laparoscopy with adhesions, right pelvic pain, and residual scar. The assigned rating under DC 7301 for peritoneal adhesions adequately contemplates the severity of her symptoms, including pain, which is the predominant symptom of that disability. The evidence establishes that the Veteran has scars which are painful and a separate 10 percent rating has been assigned. She has also been granted service connection and assigned separate ratings for residuals of a right salpingo-oophorectomy and for a hysterectomy, as secondary to the service-connected laparoscopy. The Board finds no additional aspects of disability not contemplated in the Veteran's assigned schedular ratings. She has also been granted TDIU, effective from the date of her January 2012 claim for TDIU, in which she specifically identified her service-connected psychiatric disability as the reason she could no longer work. Thus interference with employment has been contemplated. Therefore, the Board has determined that referral of this matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.   

ORDER

Entitlement for an increased disability rating in excess of 50 percent for status post laparoscopy with adhesions, right pelvic pain and surgical linear scars is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


